Respondent was admitted to practice as an attorney and counselor at law in this State at a term of this court on October 1, 1953. A certified copy of a judgment of conviction of the County Court of Montgomery County, filed pursuant to section 485-b of the Code of Criminal Procedure, discloses that he was convicted of the crimes of bribery of a witness and bribing a witness in violation of sections 379 and 2440 of the Penal Law. These crimes being felonies, respondent is no longer competent to practice law. (Judiciary Law, § 90, subd. 4; Matter of Ginsberg, 1 N Y 2d 144.) Respondent’s name stricken from roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York. Present — Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ.